DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1, Lines 21-22, the language “the tether-receiving aperture” has been amended to read “a tether-receiving aperture”.
Claim 20, Lines 21-22, the language “the tether-receiving aperture” has been amended to read “a tether-receiving aperture”.


Allowable Subject Matter
Claims 1-21 are allowed.

The following is an examiner’s statement of reasons for allowance:  The examiner notes that a thorough search has been performed and the closest prior art has been cited.  With regard to independent claims 1, 20 and 21, the examiner notes that the language “a bucket carrier including a first side carry handle associated with the first side wall of the seating bucket and a second side carry handle associated with the second side wall of the seating bucket, the first side carry handle comprising a first hand grip arranged to be gripped and moved relative to the seating bucket by a person carrying the seating bucket from a lowered storage position located in close proximity to the foot end of the seating 
“the first side carry handle comprising a first hand grip arranged to be gripped and moved relative to the seating bucket by a person carrying the seating bucket from a lowered storage position located in close proximity to the foot end of the seating bucket to a raised bucket-carrying position located above a mid-section of the first side wall and between the foot and head ends of the seating bucket, the first hand grip including an upper end facing toward the head end of the seating bucket and a lower end facing toward the foot end of the seating bucket, a head-end grip tether arranged to interconnect the upper end of the first hand grip and the head end of the seating bucket, and a foot-end grip tether including a movable strap segment having an anchored outer end coupled to the lower end 
“and a bucket carrier including a first side carry handle associated with the first side wall of the seating bucket and a second side carry handle associated with the second side wall of the seating bucket, the first side carry handle comprising a first grip handle arranged to be gripped and moved relative to the seating bucket by a person carrying the seating bucket from a lowered storage position located in close proximity to the foot end of the seating bucket to a raised bucket-carrying position located above a mid-section of the first side wall and between the foot and head ends of the seating bucket, the first hand grip including an upper end facing toward the head end of the seating bucket and a lower end facing toward the foot end of the seating bucket, a head-end grip tether arranged to interconnect the upper end of the first hand grip and the head end of the seating bucket, and an extensible foot-end grip tether arranged to interconnect the lower end of the first hand grip and the foot end of the seating bucket and arranged extend through a tether- receiving aperture formed in the seating bucket for sliding movement therein during a mode change of the extensible foot-end grip tether between a normal contracted mode in which the extensible foot-end grip tether is shortened to a 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R WENDELL whose telephone number is (571)270-3245.  The examiner can normally be reached on Mon-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 5712726670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MARK R WENDELL/Primary Examiner, Art Unit 3636